Citation Nr: 1425166	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Board remanded this claim for further development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268   (1998).  

The Board notes that in July 2013, the Veteran disagreed with a denial of a Home Improvement Structural Alteration Grant (HISA) for a walk-in tub.  The Board does not have jurisdiction over this issue at this time and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).     

The issue of entitlement to service connection for a left hip disability is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the Board's November 2011 remand, it directed the RO to associate outstanding, pertinent treatment records with the file and to afford the Veteran a VA examination for his left hip disability.   After review of the claims file and examination of the Veteran, the examiner was requested to provide an opinion as to whether any current left hip pathology was related to service or proximately due to or aggravated by his service-connected disabilities.  However, the July 2012 VA examination report did not provide an etiology opinion on all hip pathology as described in the record, and also did not discuss whether the Veteran's left hip disability was aggravated or worsened by his service-connected disabilities.  As such, a new VA examination is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO shall also associated pertinent, outstanding records of VA treatment with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding relevant records of VA treatment dated since September 2013 and associate them with the record.   

2.  Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim, to include records of treatment by Dr. Paul J. Yocom.  Such records should be sought. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left hip disability.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted.  All current hip pathology should be identified, and the examiner should specifically rule in or rule out the presence of chronic left hip trochanteric bursitis.  

a) Apart from arthritis, which was addressed in the July 2012 VA examination report, the examiner should provide an opinion as to whether any current left hip disorder is related to service, or any incident therein.  

b) The examiner should also provide an opinion as to whether any current left hip disorder, including arthritis, is proximately due to or the result of the Veteran's service-connected disabilities; or has been aggravated or worsened by any service-connected disabilities.  If it is determined that the Veteran's left hip pathology was aggravated by his service-connected disabilities, to the extent that it is possible, the examiner should indicate the appropriate degree of disability or baseline before the onset of the aggravation. 

In providing the requested opinions, the examiner should address Dr. Paul J. Yocom's July 2011 opinion that indicated a relationship between current disability and service, the medical articles submitted by the Veteran's representative in April 2014, and the Veteran's September 1993 medical treatment records that revealed left hip complaints.  All opinions expressed by the examiner should be accompanied by a complete rationale.     

4. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



